DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 22 December 2021.
Claims 1, 5-7, 9, 11, 12, and 17-20 have been amended.
Claims 2, 3, 8, and 13-15 have been cancelled.
The rejections under 112b of claims 1-20 have been overcome by amendments.
Claims 1, 4-7, 9-12, and 16-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 22 December 2021 regarding the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 8 and 9 of their response, “Concerning the 35 U.S.C. §101 rejections to claims 1-20, Applicant has amended claims 1 and 12 to include the limitation of ‘receiving the user parameters that are transmitted from a user device’ and ‘transmitting the output parameters to the user device, the user device being configured to display the output parameters’. Support for this amendment is clearly found in the specification (paragraph [0057]) and drawings of the present application, thus no new matter has been added. Applicant respectfully submits that the receiving from a user Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").” (Emphasis added).  Additionally, the MPEP continues, “3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that 

Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "receiving the user parameters that are transmitted from a user device " in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In this case, the Applicant has failed to define previously in the claim “user parameters,” and therefore the claim is rendered indefinite as to what user parameters the Applicant is referring to with this recitation.  For the purpose of examination, the Examiner will interpret the claim to read, “receiving user parameters that are transmitted from a user device.”  Claims 16-20 are rejected for depending upon claim 12 and inheriting its deficiencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 9-12, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving user parameters from a user device; storing vehicle parameters, user parameters, destination parameters, and perishable good requirements; and analyzing the vehicle parameters, the user parameters, the destination parameters, and the perishable good requirements; determining potential routes in response to the vehicle parameters, the user parameters, the destination parameters, and the perishable good requirements; determining cost parameters of the perishable goods in response to the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters; determining risk parameters in response to the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters; determining output parameters in response to the potential routes, the cost parameters, and the risk parameters; and transmitting the output parameters to the user device.
The limitations of receiving user parameters from a user device; storing vehicle parameters, user parameters, destination parameters, and perishable good requirements; analyzing the vehicle parameters, the user parameters, the destination parameters, and the perishable good requirements; determining 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (user device, route management system, storage device, and processor) as tools to carry out the abstract idea.  Additionally, the claims recite the various parameters stored and considered (vehicle parameters, user parameters, destination parameters, perishable good requirements) which merely narrow the field of use.  In addition, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite extrasolution activity of providing input and receiving output by a user device, which does not add significantly more to the abstract idea itself as this is merely well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  The claims are not patent eligible.
The dependent claims 4-7, 9-11, and 16-20, taken individually or as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims recite the use of a sensor to monitor a shipment, which is merely the use of a generic computer element as a tool, and thus does not integrate the abstract idea into a practical application (claims 4 and 16).  In addition, the claims recite adjusting a route/cost parameters/risk parameters based on perishable good parameters, which merely further recites the abstract idea of mental processes, and certain methods of organizing human activity (claims 5-7 and 17-19).  In addition, the claims recite what is contained in an output parameter, which merely encompasses narrowing the field of use by defining the content of output, and thus does not integrate the abstract idea into a practical application (claim 8).  In addition, the claims recite activating and alarm when information is adjusted, which encompasses managing business relations and interactions between people, as this is merely alerting a user to a change in the commercial agreement, and thus further falls into certain methods of organizing human activity (claims 9 and 20).  In addition, the claims recite what is contained in user parameters, which merely encompasses narrowing the field of use by defining the user input, and thus does not integrate the abstract idea into a practical application (claim 10).  In addition, the claims further recite selecting a route using user device, which encompasses a user selecting their desired commercial interaction/contract, and thus further falls into certain methods of organizing human activity (claim 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1, 4-7, and 9-11are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 2016/196527 A1) (hereinafter Bose), in view of Aghassipour (US 2004/0243353 A1) (hereinafter Aghassipour), in view of Bender et al. (US 2017/0351998 A1) (hereinafter Bender), and in view of Chittenden et al. (US 2004/0054549 A1) (hereinafter Chittenden).

With respect to claim 1, Bose teaches:
A user device configured to allow entry of user parameters by a user through the user device transmit the user parameters (See at paragraphs 26, 27, 34, 95-97, 101-104, 141, 144, and 151-158 which describes storing and receiving information for shipments including vehicle information, requested origin/destination, perishable food temperature requirements, and desired time of arrival.  In addition, see at least paragraphs 27, 41, 48, 52, 105, 107-111, 141, and 172-176 which describe providing output for users based on modeled and received conditions, along with risks parameters, to the user device).
A processor and a storage device configured to store vehicle parameters, user parameters, destination parameters, and perishable good requirements, the destination parameters include information regarding a destination of the perishable goods, wherein the storage device comprises computer-executable instructions that, when executed by the processor, cause the processor to perform 
Receiving the user parameters that are transmitted from the user device (See at paragraphs 26, 27, 34, 95-97, 101-104, 141, 144, and 151-158 which describes storing and receiving information for shipments including vehicle information, requested origin/destination, perishable food temperature requirements, and desired time of arrival.  In addition, see at least paragraphs 27, 41, 48, 52, 105, 107-111, 141, and 172-176 which describe providing output for users based on modeled and received conditions, along with risks parameters, to the user device).
Determining potential routes in response to the vehicle parameters, the user parameters, the destination parameters, and the perishable good requirements (See at least paragraphs 27, 41, 51, 66-68, 95-97, 101, 144, and 172-176 which describe determining routes for a shipment based on user parameters, destinations, and perishable good requirements).
Determining risk parameters in response to the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters (See at least paragraphs 27, 34, 41, 44 , 46, 51, 66-68, 76-79, 95-97, 104, 105, 107-111, 141-144, and 172-176 which describe determining risks for potential and current routes using measured conditions of the shipment, temperature requirements of the shipment, time of arrival and estimated time of arrival, and traffic).
Determining output parameters in response to the potential routes, the cost parameters, and the risk parameters (See at least paragraphs 27, 41, 48, 52, 105, 107-111, 141, and 172-176 which describe determining and providing output for users based on modeled and received conditions, along with risks parameters).
Transmitting the output parameters to the user device, the user device being configured to display output parameters  (See at least paragraphs 27, 41, 48, 52, 105, 107-111, 141, and 172-176 which describe providing output for users based on modeled and received conditions, along with risks parameters, to the user device).

Bose discloses all of the limitations of claim 1 as stated above.  Bose does not explicitly disclose the following, however Aghassipour teaches:
A route management system coupled to the storage device, the route management system determining cost parameters of the perishable goods in response to the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters (See at least paragraphs 25-29, 40-43, and 73 which describe a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters).
Wherein the output parameters are configured as at least one of: a cost comparison of potential routes, a risk comparison of potential routes, a map displaying the potential routes, turn-by-turn directions, a cost parameter versus potential route chart, a risk parameter versus potential route chart, and a data table of the potential routes, the costs parameters, and the risk parameters (See at least paragraphs 25-29, 40-43, and 73 which describe a trip planner calculating costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters, and providing the shipper with a cost parameter table versus potential route data table).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the shipment itself and to the requested job requirements, and wherein the system generates outputs regarding the routes and conditions of the shipment of Bose, with the system and method of a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters of Aghassipour.  By calculating a cost of shipping routes for perishable goods, a customer will predictably be able to understand the cost they will have to pay for a service, and thus predictably prevent fraud and allow a user to make an informed commercial decision.

The combination of Bose and Aghassipour discloses all of the limitations of claim 1 as stated above.  Bose and Aghassipour do not explicitly disclose the following, however Bender teaches:
A processor and a storage device configured to store destination parameters and perishable good requirements, the destination parameters include information regarding a destination of the perishable goods, the information comprising a cooling capacity of the destination, a heating capacity of the destination, and a space availability of the destination (See at least paragraphs 12, 13, 19, 21, 29,39-43, and 45 which describe planning a shipment of perishable goods from an origin to a destination upon request, wherein the system storage destination parameters and perishable good requirements, and wherein the destination parameters include the temperature range and capabilities of the destination, as well as the available space at the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the shipment itself and to the requested job requirements, and wherein the system generates outputs regarding the routes and conditions of the shipment of Bose, with the system and method of a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters of Aghassipour, 

The combination of Bose, Aghassipour, and Bender discloses all of the limitations of claim 1 as stated above.  Bose, Aghassipour, and Bender do not explicitly disclose the following, however Chittenden teaches:
Determining risk parameters in response to the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters, wherein the risk parameters comprise a risk of theft (See at least paragraphs 68-71 which describe planning possible routes for a perishable item shipment, wherein the calculations include determining the risk of theft over the routes).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the shipment itself and to the requested job requirements, and wherein the system generates outputs regarding the routes and conditions of the shipment of Bose, with the system and 

With respect to claim 4, Bose/Aghassipour/Bender/Chittenden discloses all of the limitations of claim 1 as stated above.  In addition, Bose teaches:
At least one sensor configured to monitor the perishable good parameters and transmit the perishable good parameters to the storage device (See at least paragraph 33, 34, 38, 46, 47, 102, 103, and 141-143 which describe the use of sensors to monitor the perishable good parameters and vehicle parameters, wherein the information is transmitted to the storage device).

With respect to claim 5, Bose/Aghassipour/Bender/Chittenden discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Bose teaches:
Adjusting a potential route in response to the perishable good parameters (See at least paragraphs 27, 41, 51, 66-68, 95-97, 101, 144, and 172-176 which describe determining routes for a shipment based on vehicle parameters, user parameters, destinations, and perishable good requirements).

With respect to claim 6, Bose/Aghassipour/Bender/Chittenden discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Aghassipour teaches:
Adjusting the cost parameters in response to the perishable good parameters (See at least paragraphs 25-29, 40-43, and 73 which describe a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the shipment itself and to the requested job requirements, and wherein the system generates outputs regarding the routes and conditions of the shipment of Bose, with the system and 

With respect to claim 7, Bose/Aghassipour/Bender/Chittenden discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Bose teaches:
Adjusting the risk parameters in response to the perishable good parameters (See at least paragraphs 27, 34, 41, 44 , 46, 51, 66-68, 76-79, 95-97, 104, 105, 107-111, 141-144, and 172-176 which describe determining risks for potential and current routes using measured conditions of the shipment, temperature 

With respect to claim 9, Bose/Aghassipour/Bender/Chittenden discloses all of the limitations of claim 1 as stated above.  In addition, Bose teaches:
Activating, using the user device, an alarm when the output parameters are adjusted (See at least paragraphs 27, 41, 48, 66-68, 76-79, 95-97, 105, 107-111, 142-143, and 172-176 which describe measuring parameters of goods and vehicles before and during a shipment, wherein alerts are generated for a user based on parameters, such as estimated time of arrival or spoilage of perishable goods, changing).

With respect to claim 10, Bose/Aghassipour/Bender/Chittenden discloses all of the limitations of claim 1 as stated above.  In addition, Bose teaches:
Wherein: the user parameters include adjustments to the potential route (See at least paragraphs 27, 41, 51, 66-68, 95-97, 101, 144, and 172-176 which describe determining routes for a shipment based on vehicle parameters, user parameters, destinations, and perishable good requirements; and wherein the user parameters include arrival times and destinations).

With respect to claim 11, Bose/Aghassipour discloses all of the limitations of claim 1 as stated above.  In addition, Aghassipour teaches:
Receiving a selection of the potential route from the user device (See at least paragraphs 6, 41-44, and 73 which describe calculating potential routes and their costs, presenting this information to the user device, and receiving a selection of a desired route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the shipment itself and to the requested job requirements, and wherein the system generates outputs regarding the routes and conditions of the shipment of Bose, with the system and method of a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters, and wherein the calculated routes and costs are presented to a customer for selection of Aghassipour, with the system and method of planning a shipment of perishable goods from an origin to a destination upon request, wherein the system storage destination parameters and perishable good requirements, and wherein the destination parameters include the temperature range and capabilities of the destination, as well as the available space at the destination of Bender, with the system and method of planning possible routes for a perishable item shipment, wherein the calculations include determining the risk of theft over the routes of Chittenden.  By presenting routes to a customer and receiving a selection of a route, a logistic planner will predictably know what service they are being .

Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bose, in view of Aghassipour, in view of Bender, and in view of Chittenden et al. (US 2004/0054549 A1) (hereinafter Chittenden).

With respect to claim 12, Bose teaches:
Receiving the user parameters that are transmitted from a user device (See at paragraphs 26, 27, 34, 95-97, 101-104, 141, 144, and 151-158 which describes storing and receiving information for shipments including vehicle information, requested origin/destination, perishable food temperature requirements, and desired time of arrival.  In addition, see at least paragraphs 27, 41, 48, 52, 105, 107-111, 141, and 172-176 which describe providing output for users based on modeled and received conditions, along with risks parameters, to the user device).
Storing vehicle parameters, the user parameters, destination parameters, and perishable good requirement (See at least paragraphs 26, 27, 34, 95-97, 101-104, 141, 144, and 151-158 which describes storing and receiving information for shipments including vehicle information, requested origin/destination, perishable food temperature requirements, and desired time of arrival).
Analyzing the vehicle parameters, the user parameters, the destination parameters, and the perishable good requirements (See at least paragraphs 27, 41, 51, 66-68, 95-97, 101, 144, and 172-176 which describe determining routes 
Determining potential routes in response to the vehicle parameters, the user parameters, the destination parameters, and the perishable good requirements (See at least paragraphs 27, 41, 51, 66-68, 95-97, 101, 144, and 172-176 which describe determining routes for a shipment based on vehicle parameters, user parameters, destinations, and perishable good requirements).
Determining risk parameters in response to the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters (See at least paragraphs 27, 34, 41, 44 , 46, 51, 66-68, 76-79, 95-97, 104, 105, 107-111, 141-144, and 172-176 which describe determining risks for potential and current routes using measured conditions of the shipment, temperature requirements of the shipment, time of arrival and estimated time of arrival, and traffic).
Determining output parameters in response to at least one of the potential routes, the cost parameters, and the risk parameters (See at least paragraphs 27, 41, 48, 52, 105, 107-111, 141, and 172-176 which describe determining and providing output for users based on modeled and received conditions, along with risks parameters).
Transmitting the output parameters to the user device, the user device being configured to display the output parameters (See at least paragraphs 27, 41, 48, 52, 105, 107-111, 141, and 172-176 which describe providing output for users 

Bose discloses all of the limitations of claim 12 as stated above.  Bose does not explicitly disclose the following, however Aghassipour teaches:
A route management system coupled to the storage device, the route management system including: A cost module to determine cost parameters of the perishable goods in response to at least one of the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters (See at least paragraphs 25-29, 40-43, and 73 which describe a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters).
Wherein the output parameters are configured as at least one of: a cost comparison of potential routes, a risk comparison of potential routes, a map displaying the potential routes, turn-by-turn directions, a cost parameter versus potential route chart, a risk parameter versus potential route chart, and a data table of the potential routes, the cost parameters, and the risk parameters (See at least paragraphs 25-29, 40-43, and 73 which describe a trip planner calculating costs associated with the routes based on the routes themselves, perishable good 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the shipment itself and to the requested job requirements, and wherein the system generates outputs regarding the routes and conditions of the shipment of Bose, with the system and method of a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters of Aghassipour.  By calculating a cost of shipping routes for perishable goods, a customer will predictably be able to understand the cost they will have to pay for a service, and thus predictably prevent fraud and allow a user to make an informed commercial decision.

The combination of Bose and Aghassipour discloses all of the limitations of claim 12 as stated above.  Bose and Aghassipour do not explicitly disclose the following, however Chittenden teaches:
Determining risk parameters in response to the potential routes, the user parameters, the perishable good requirements, and the vehicle parameters, wherein the risk parameters comprise a risk of theft (See at least paragraphs 68-
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the shipment itself and to the requested job requirements, and wherein the system generates outputs regarding the routes and conditions of the shipment of Bose, with the system and method of a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters of Aghassipour, with the system and method of planning possible routes for a perishable item shipment, wherein the calculations include determining the risk of theft over the routes of Chittenden.  By calculating, and accounting for the risk of theft over each candidate route, a route planning system will predictably be able to ensure the best route is determined, that would also ensure that the shipment reaches destination undamaged.

With respect to claim 16, Bose/Aghassipour/Chittenden discloses all of the limitations of claim 12 as stated above.  In addition, Bose teaches:
Monitoring, using at least one sensor, perishable good parameters; and transmitting the perishable good parameters to the storage device (See at least paragraph 33, 34, 38, 46, 47, 102, 103, and 141-143 which describe the use of 

With respect to claim 17, Bose/Aghassipour/Chittenden discloses all of the limitations of claims 12 and 16 as stated above.  In addition, Bose teaches:
Adjust a potential route in response to the perishable good parameters (See at least paragraphs 27, 41, 51, 66-68, 95-97, 101, 144, and 172-176 which describe determining routes for a shipment based on vehicle parameters, user parameters, destinations, and perishable good requirements).

With respect to claim 18, Bose/Aghassipour/Chittenden discloses all of the limitations of claims 12 and 16 as stated above.  In addition, Aghassipour teaches:
Adjusting the cost parameters in response to the perishable good parameters (See at least paragraphs 25-29, 40-43, and 73 which describe a providing a logistics planner with shipping parameters including perishable goods requirements, wherein the system simulates and calculates multiple possible routes for the shipment using the received information and historic information, wherein the system calculates costs associated with the routes based on the routes themselves, perishable good requirements, user parameters, and vehicle parameters).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using stored shipping information to calculate possible routes for a shipment, wherein the routes include a risk factor to the 

With respect to claim 19, Bose/Aghassipour/Chittenden discloses all of the limitations of claims 12 and 16 as stated above.  In addition, Bose teaches:
Adjusting the risk parameters in response to the perishable good parameters (See at least paragraphs 27, 34, 41, 44 , 46, 51, 66-68, 76-79, 95-97, 104, 105, 107-111, 141-144, and 172-176 which describe determining risks for potential and current routes using measured conditions of the shipment, temperature requirements of the shipment, time of arrival and estimated time of arrival, and traffic).

With respect to claim 20, Bose/Aghassipour/Chittenden discloses all of the limitations of claim 12 as stated above.  In addition, Bose teaches:
Activating, using the user device, an alarm when the output parameters are adjusted (See at least paragraphs 27, 41, 48, 66-68, 76-79, 95-97, 105, 107-111, 142-143, and 172-176 which describe measuring parameters of goods and vehicles before and during a shipment, wherein alerts are generated for a user based on parameters, such as estimated time of arrival or spoilage of perishable goods, changing).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Patent Examiner
16 March 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628